DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has amended claims 1, 5, 16, 17, and 19 and added new claim 21. Claims 1-21 are pending. Claim 20 is withdrawn.
The amendments to the claims have necessitated new prior art rejections over the prior art previously relied upon in further view of Herbert et al. (US 3,298,931) and Hart et al. (“Application of Carbon Dioxide to Reduce Water-Side Lime Scale in Heat Exchangers”). See 103 rejections below for details. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/31/2022, with respect to the 112(b) rejections have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. Therefore, the rejections have been withdrawn.  

Applicant’s arguments, see Remarks, filed 8/31/2022, with respect to the prior art rejections of independent claim 1 have been fully considered, but they are not persuasive.  
Applicant has argued that none of the prior art refences of record teach the use of acids during the operation of the water treatment system. Examiner finds this argument unpersuasive.
The test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The combination of Efrat, Sparrow, and Herbert suggests the claimed use of acids during the operation of the water treatment system (see 103 rejections below for details). Because the combination of Efrat, Sparrow, and Herbert suggests the claimed use of acids during the operation of the water treatment system, Examiner maintains that claim 1 is obvious over said combination.

Applicant has argued that Sparrow fails to teach an acid-based cleaner. Applicant has argued that Sparrow instead only discloses adding an acid, base, or anti-scalant to the a clean-in-place solution for the particular purpose of “increase[ing] de-scaling capability” based on the salt water composition, and not for the removal of any conditioning or sacrificial layer. Examiner finds this argument unpersuasive. 
The test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
The combination of Efrat and Sparrow suggests the claimed use of an acid cleaner (see 103 rejections below for details). In particular, Efrat explicitly teaches removing the conditioning layer (sacrificial layer), thus also removing the scale (abstract, paragraph [0035]), wherein the removal of the conditioning layer is accomplished through the use of a chemical cleaner (paragraph [0023], claim 13). Sparrow teaches a method for concentrating a solution using evaporation (Abstract, Paragraph [0001]), the method comprising the use of a “clean-in-place” solution having descaling capability, wherein the clean in place solution may comprise an acid (paragraph [0064] and [0140]). Notably, Sparrow teaches that “dilute citric acid may be used to de-scale calcium carbonate,” (paragraph [0140]), clearly indicating that citric acid solutions are suitable for removing calcium carbonate scaling. Efrat teaches that the conditioning layer (sacrificial layer) may be calcium carbonate (paragraphs [0034], [0041], and [0042]). Thus, in view of the combined teachings of Efrat and Sparrow, a person having ordinary skill in the art would have a reasonable expectation that an acid cleaning solution, e.g. a citric acid solution, could be used as the chemical cleaner for removing the conditioning layer (sacrificial layer) in Efrat.
In view of the above, despite the fact that Sparrow does not explicitly teach the use of an acid-based cleaner specifically for the purpose of removing a conditioning or sacrificial layer like that in Efrat, the combined teachings of Efrat and Sparrow would suggest to one of ordinary skill in the art the use of an acid-based cleaning solution for removing a conditioning layer.

Applicant has argued that Efrat and Sparrow do not teach using acid for scale removal during operation of the water treatment system, as a part of continuous operation. Examiner finds this argument unpersuasive. Examiner finds this argument unpersuasive.
Examiner notes that the “continuous operation” language used in this argument is not reflected in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regardless, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
The combination of Efrat and Sparrow suggests the claimed use of acids during the operation of the water treatment system (see 103 rejections below for details). 
As discussed in detail above and in the 103 rejections below, the combination of Efrat and Sparrow would suggest to one of ordinary skill in the art the use of an acid-based cleaner for the purposes of removing a conditioning layer.
Furthermore, on the subject of the removal step, Efrat teaches the following:
“Removal of the sacrificial layer and the second layer may comprise supplying a chemical cleaner, wherein the chemical cleaner penetrates through the second layer to reach the sacrificial layer and remove the sacrificial layer from the heat transfer elements, thus removing all layers from the heat transfer elements into circulated water.
The method may further comprise removing from the circulated water the layers removed from the heat transfer elements using in-line filters installed on a circulation line.
Additionally, or alternatively, the removal of the sacrificial layer and the second layer comprises: Stopping operation of the evaporator; and cooling the heat transfer elements whereby the elements contract causing the first material forming the sacrificial layer to break and fall from the heat transfer elements together with the second layer of material,” (paragraphs [0023]-[0027]; emphasis added). 

	The fact that Efrat teaches that the removal step “additionally, or alternatively,” comprises stopping operation of the evaporator, in combination with the fact that said teaching follows earlier statements regarding the use of the chemical cleaner in said removal step, would at least suggest to one of ordinary skill in the art that the removal step can be carried out without stopping operation of the evaporator, i.e. during operation of the water treatment system. Specifically, it is understood that the alternative to stopping the operation of the evaporator during the removal step is continuing the operation of the evaporator during said step. Therefore, the fact that the element of “stopping operation of the evaporator” is presented as an alternative at least suggests to one of ordinary skill in the art that the removal step (i.e. by the use of the chemical cleaner) can be carried out without stopping operation of the evaporator.
Furthermore, it is known in the art to remove scaling from evaporators through the use of one or more acids during operation of said evaporators. For example, Herbert teaches removing scale from evaporator surfaces by periodically adding an acid solution, for example, HCl, citric acid, or acetic acid, without interrupting the operation of the evaporator, i.e. by periodically supplying said acid in a mixture with feed water (e.g. sea water or other water containing dissolved magnesium salts) (Column 1 lines 15-20, Column 2 Lines 9-30). The teachings of Herbert would give a person having ordinary skill in the art a reasonable expectation that an acid-based cleaner could be used to remove solids (for example, the conditioning layer of Efrat) successfully during operation of an evaporator, thus furthering the suggestion that the removal step (i.e. by the use of the chemical cleaner) can be carried out without stopping operation of the evaporator.
Because Efrat’s disclosure suggests that the step of removing the conditioning layer through the use of a chemical cleaner can be carried out during the operation of the evaporator, because the combination of Efrat and Sparrow suggests the use of an acid-based cleaner for removing said conditioning layer, and because Herbert suggests that acid-based cleaners can be used during operation of evaporators, the combination of Efrat, Sparrow, and Herbert would suggest to one of ordinary skill in the art the claimed step of “removing the conditioning layer through the use of one or more acids during the operation of the water treatment system”.

	Applicant has argued that Sparrow teaches away from undertaking cleaning steps during normal operation by teaching two distinct operating modes, i.e. a salt water concentrating mode and a cleaning mode. Examiner finds this argument unpersuasive.
	First, Examiner notes that claim 1 recites “removing the conditioning layer through the use of one or more acids during the operation of the water treatment system, thus also removing the scale,” (emphasis added); wherein “the operation of the water treatment system” is understood to refer to claimed step c), i.e. the step of “operating the water treatment system by allowing feedwater to flow into the water treatment system and heating the feedwater, thus causing scale to form on the conditioning layer”. There is no requirement anywhere in the claims that the limitation “during the operation of the water treatment system” be interpreted as during a point in time wherein the water treatment system is purifying water. Instead, the limitation “during the operation of the water treatment system” refers merely to a point in time wherein a scale causing feedwater is supplied to the system and also heated.
	Sparrow teaches that the cleaning solution used in the cleaning mode may be a saltwater solution (paragraphs [0064] and [0140]). Saltwater qualifies as a scale causing feedwater. Furthermore, Sparrow teaches that the cleaning solution may be heated (paragraph [0104]) Thus, when the cleaning solution in Sparrow is saltwater, the cleaning mode of Sparrow qualifies as a time “during the operation of the water treatment system” in the claimed manner. It is noteworthy that the use of a saltwater cleaning solution may be considered desirable in Sparrow, given Sparrow’s express preference to minimize the amount of fresh water added to the claimed system (paragraph [0126]).
	Nevertheless, Examiner considers the above discussion to be ultimately irrelevant, because the teachings of Sparrow would not dissuade one of ordinary skill in the art from modifying Efrat to comprise a step of “removing the conditioning layer through the use of one or more acids during the operation of the water treatment system as claimed. As discussed in detail above and in the 103 rejections below, Efrat’s disclosure suggests that the step of removing the conditioning layer through the use of a chemical cleaner can be carried out during the operation of the evaporator. The fact that Sparrow teaches operating their own system with separate concentrating and cleaning modes would not be taken by one of ordinary skill in the art to mean that the chemical cleaner of Efrat, whether it be acid-based or otherwise, could only be used to remove the conditioning layer at a time that is not “during the operation of the water treatment system”. In other words, Sparrows teachings regarding operation of their own system with separate concentrating and cleaning modes does not constitute a teaching away modifying Efrat so as to include a step of “removing the conditioning layer through the use of one or more acids during the operation of the water treatment system.”
	Regardless, Examiner notes that it is known in the art to remove scaling from evaporators through the use of one or more acids during operation of said evaporators. For example, Herbert teaches removing scale from evaporator surfaces by periodically adding an acid solution, for example, HCl, citric acid, or acetic acid, without interrupting the operation of the evaporator, i.e. by periodically supplying said acid in a mixture with feed water (e.g. sea water or other water containing dissolved magnesium salts) (Column 1 lines 15-20, Column 2 Lines 9-30). The teachings of Herbert would give a person having ordinary skill in the art a reasonable expectation that an acid-based cleaner could be successfully used during operation of an evaporator. The fact that Sparrow teaches operating their own system with separate concentrating and cleaning modes would do nothing to counteract this suggestion.
	In view of the above, Examiner maintains that, regardless of Sparrow’s teachings regarding the operating of their own system with separate concentrating and cleaning modes, the claims are obvious over a combination of Efrat, Sparrow, and Hebert.

	Applicant’s arguments characterize the Examiner’s rejections as “attempt[ing] to present the addition of an acid as a simple substitute of one element for another known in the field”. Examiner respectfully disputes this characterization of his rejections.
The addition of an acid to the system of Efrat is obvious based on reasoning which is more profound than a simple substitution of known prior art elements. As stated in the rejections set forth in the previous Office Action, and those set forth below: 
“Efrat does not identify any specific examples of chemical cleaners. Thus, a person having ordinary skill in the art would look elsewhere to find examples of suitable chemical cleaners.
It is notoriously well known in the art to remove scale using acid-based cleaners. For example, Sparrow teaches a method for concentrating a solution using evaporation (Abstract, Paragraph [0001]), the method comprising the use of a “clean-in-place” solution having descaling capability, wherein the clean in place solution may comprise an acid (paragraph [0064] and [0140]). Notably, Sparrow teaches that “dilute citric acid may be used to de-scale calcium carbonate,” (paragraph [0140]), clearly indicating that citric acid solutions are suitable for removing calcium carbonate scaling. Efrat teaches that the conditioning layer (sacrificial layer) may be calcium carbonate (paragraphs [0034], [0041], and [0042]). Thus, in view of the combined teachings of Efrat and Sparrow, a person having ordinary skill in the art would have a reasonable expectation that an acid cleaning solution, e.g. a citric acid solution, could be used as the chemical cleaner for removing the conditioning layer (sacrificial layer) in Efrat,” (emphasis added).
It goes without saying that a generic cleaner of indeterminate/non-specific composition does not exist anywhere in the real world, as all real-world examples of cleaners have some specific composition.  Because Efrat fails to identify any specific cleaner which is workable, in order to have any hope of carrying out a workable version of Efrat’s method in the real world, a person having ordinary skill in the art would be not merely motivated, but instead FORCED, to apply their own scientific knowledge and search the prior art for the purposes of determining a particular type of workable cleaner. As detailed above, the combined teachings of Sparrow and Efrat would at least suggest that an acid-based cleaner would be a suitable candidate for the chemical cleaner in Efrat. The selection of a known material based on its suitability for its intended use has been found to support a prima facie obviousness determination (see MPEP 2144.07).
Examiner notes that it is well understood that different cleaners are suitable for cleaning different types of deposits. Supporting evidence of this fact can be found in the teachings of Sparrow (see paragraphs [0064], [0085], and [0141]). Thus, it cannot be argued that Efrat’s failure to teach a specific cleaner would give one or ordinary skill in the art that any cleaner would work, regardless of composition. 
Because the selection of a specific workable chemical cleaner is necessary to the successful real-world practice of Efrat’s method, and the Examiner’s proposed modification of Efrat in view of Sparrow makes said necessary selection (i.e. by selecting an acid-based chemical cleaner), Examiner respectfully contends that the basis for said modification is more profound than a simple substitution. 

Applicant has argued that the addition of an acid is more than a simple substitution. While Examiner agrees that the selection of an acid for use as the chemical cleaner in Efrat is more profound than a mere simple substitution, Examiner maintains that such a selection is obvious over the combination of Efrat, Sparrow, and Herbert. See the discussions above and the 103 rejections below for further details.
Examiner notes that he considers the combination of Efrat and Sparrow alone to be sufficient to establish the obviousness of claim 1. However, Examiner considers Herbert to strengthen the case for obviousness. Herbert has been relied upon in the new 103 rejections below mainly in response to Applicant’s argument that Sparrow teaches away from the addition of an acid specifically “during the operation of the treatment system”. Though Examiner does not concede to the aforementioned argument, Examiner’s position is that said argument is nevertheless sufficiently undermined by the teachings of Herbert. 

Applicant’s arguments, see Remarks, filed 8/31/2022, with respect to the prior art rejections of independent claim 19 and dependent claim 5 have been fully considered, but they are not persuasive.  
Applicant has argued that none of the prior art of record teaches or suggests the formation of a CaCO3 conditioning layer “by a chemical treatment comprising adding a base to the aqueous solution to increase the pH of the aqueous solution and adding carbon dioxide gas that is absorbed in the aqueous solution,” as is required by amended claim 19. Examiner finds this argument unpersuasive.
Such a method of depositing a CaCO3 conditioning layer is obvious over Efrat in view of Hart et al. (“Application of Carbon Dioxide to Reduce Water-Side Lime Scale in Heat Exchangers”). See 103 rejection of claim 19 below for details.

Applicant has argued that claim 5 is allowable for allegedly requiring formation of a CaCO3 conditioning layer “by a chemical treatment comprising adding a base to the aqueous solution to increase the pH of the aqueous solution and adding carbon dioxide gas that is absorbed in the aqueous solution.” Examiner respectfully disagrees.
Claim 5 merely recites said method for formation of a CaCO3 layer merely as one of four alternatives. In particular, claim 5 requires that “the conditioning layer is deposited by chemical treatment and wherein the conditioning layer is calcium carbonate, the chemical treatment comprises one or more selected from the group consisting of:,” (emphasis added), wherein the allegedly allowable method for forming said conditioning layer is merely one of four members of “the group consisting of”. Thus, even if said method for forming said conditioning layer were allowable as alleged, claim 5 would not be allowable.
In view of the above, Examiner maintains that claim 5 is obvious over the combination of Efrat, Sparrow, and Herbert. See 103 rejections below for details. 
Regardless, as discussed above, said a method of depositing a CaCO3 conditioning layer is obvious over Efrat in view of Hart et al. (“Application of Carbon Dioxide to Reduce Water-Side Lime Scale in Heat Exchangers”). See 103 rejection of claim 19 below for details.

Applicant’s arguments, see Remarks, filed 8/31/2022, with respect to dependent claim 12 have been fully considered, but they are not persuasive. 
Applicant has argued that claim 12 is allowable because the prior art of relied upon does not teach the use of direct mechanical energy comprised of vibration, tapping, and/or sound. Examiner respectfully disagrees.
At present, the use of direct mechanical energy comprised of vibration, tapping, and/or sound is merely optional within claim 12. Specifically, step C recites “wherein step c' comprises mechanically weakening the scale through the use of one or more of thermal shock and direct mechanical energy, wherein; thermal shock comprises adding a liquid mixture that is colder than the elements susceptible to scale formation, causing the elements susceptible to scale formation and the scale to contract at different fractions of their original volume, and inducing scale breakage; and direct mechanical energy comprises vibration, tapping, and/ or sound,” (emphasis added).
The combination of prior art references relied upon at least suggests the use of thermal shock to mechanically weaken the scale as claimed. Therefore, claim 12 is obvious over the prior art relied upon, regardless of whether or not said prior art teaches/suggests the use of direct mechanical energy.  


Applicant’s arguments, see Remarks, filed 8/31/2022, with respect to the dependent claims reciting dependence on claim 1 have been fully considered, but they are not persuasive. 
Applicant has argued that the dependents of claim 1 are allowable for the same alleged reasons as independent claim 1. However, as discussed above, Examiner does not consider claim 1 to be allowable at this time. Therefore, this argument is moot.

Applicant’s arguments, see Remarks, filed 8/31/2022, with respect to new claim 21 have been fully considered, but they are not persuasive. 
Although Applicant’s statements regarding new claim 21 do not contain any explicit arguments with respect to the prior art, Examiner understands Applicant’s position to be that new claim 21 is allowable for the same reasons as claim 1. Examiner respectfully disagrees.
As discussed above, and in the 103 rejections below, claim 1 is obvious over the combination of Efrat, Sparrow, and Herbert. Claim 21 is obvious over the combination of Efrat, Sparrow, Hart, and Herbert. See 103 rejections below for details. 

	The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efrat et al. (US 2018/0093307), hereafter referred to as Efrat, in view of Sparrow et al. (US 2014/0061958), hereafter referred to as Sparrow, and Herbert et al. (US 3,298,931), hereafter referred to as Herbert.
With regard to claim 1: Efrat teaches a method of cleaning a water treatment system (abstract), the method comprising:
a) providing a water treatment system (evaporator) having elements (heat transfer pipes) susceptible to scale formation during operation of the water treatment system (abstract, paragraph [0034]).
b) depositing a conditioning layer (sacrificial layer) onto at least some of the elements (heat transfer pipes) susceptible to scale formation (abstract, paragraph [0034]).
c) operating the water treatment system (evaporator) by allowing feedwater to flow into the water treatment system and heating the feedwater, thus causing scale to form on the conditioning layer (sacrificial layer) (abstract, paragraph [0035]).
d) removing the conditioning layer (sacrificial layer), thus also removing the scale (abstract, paragraph [0035]), wherein the removal of the conditioning layer is accomplished through the use of a chemical cleaner (paragraph [0023], claim 13).
Efrat does not explicitly teach that the chemical cleaner comprises one or more acids. 
However, Efrat does not identify any specific examples of chemical cleaners. Thus, a person having ordinary skill in the art would look elsewhere to find examples of suitable chemical cleaners. 
It is notoriously well known in the art to remove scale using acid-based cleaners. For example, Sparrow teaches a method for concentrating a solution using evaporation (Abstract, Paragraph [0001]), the method comprising the use of a “clean-in-place” solution having descaling capability, wherein the clean in place solution may comprise an acid (paragraph [0064] and [0140]). Notably, Sparrow teaches that “dilute citric acid may be used to de-scale calcium carbonate,” (paragraph [0140]), clearly indicating that citric acid solutions are suitable for removing calcium carbonate scaling. Efrat teaches that the conditioning layer (sacrificial layer) may be calcium carbonate (paragraphs [0034], [0041], and [0042]). Thus, in view of the combined teachings of Efrat and Sparrow, a person having ordinary skill in the art would have a reasonable expectation that an acid cleaning solution, e.g. a citric acid solution, could be used as the chemical cleaner for removing the conditioning layer (sacrificial layer) in Efrat.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Efrat in view of Sparrow by using an acid-based cleaning solution, i.e. a solution comprising one or more acids, as the chemical cleaner for removing the conditioning layer, and thus the scale, in Efrat, in order to obtain a predictably successful method of removing scale in accordance with the teachings of Efrat.
Modified Efrat does not explicitly teach that the step of removing the conditioning layer is carried out during the operation of the water treatment system. 
However, on the subject of the removal step, Efrat teaches the following:
“Removal of the sacrificial layer and the second layer may comprise supplying a chemical cleaner, wherein the chemical cleaner penetrates through the second layer to reach the sacrificial layer and remove the sacrificial layer from the heat transfer elements, thus removing all layers from the heat transfer elements into circulated water.
The method may further comprise removing from the circulated water the layers removed from the heat transfer elements using in-line filters installed on a circulation line.
Additionally, or alternatively, the removal of the sacrificial layer and the second layer comprises: Stopping operation of the evaporator; and cooling the heat transfer elements whereby the elements contract causing the first material forming the sacrificial layer to break and fall from the heat transfer elements together with the second layer of material,” (paragraphs [0023]-[0027]; emphasis added). 

	The fact that Efrat teaches that the removal step “additionally, or alternatively,” comprises stopping operation of the evaporator, in combination with the fact that said teaching follows earlier statements regarding the use of the chemical cleaner in said removal step, would at least suggest to one of ordinary skill in the art that the removal step can be carried out without stopping operation of the evaporator, i.e. during operation of the water treatment system. Specifically, it is understood that the alternative to stopping the operation of the evaporator during the removal step is continuing the operation of the evaporator during said step. Therefore, the fact that the element of “stopping operation of the evaporator” is presented as an alternative at least suggests to one of ordinary skill in the art that the removal step (i.e. by the use of the chemical cleaner) can be carried out without stopping operation of the evaporator.
Furthermore, it is known in the art to remove scaling from evaporators through the use of one or more acids during operation of said evaporators. For example, Herbert teaches removing scale from evaporator surfaces by periodically adding an acid solution, for example, HCl, citric acid, or acetic acid, without interrupting the operation of the evaporator, i.e. by periodically supplying said acid in a mixture with feed water (e.g. sea water or other water containing dissolved magnesium salts) (Column 1 lines 15-20, Column 2 Lines 9-30). The teachings of Herbert would give a person having ordinary skill in the art a reasonable expectation that an acid-based cleaner could be used to remove solids (for example, the conditioning layer of Efrat) successfully during operation of an evaporator.
	Further still, a person having ordinary skill in the art would recognize that it would be desirable to perform the step of cleaning during the operation of the evaporator, i.e. without stopping the operation thereof, as doing so would allow the cleaning to be carried out without the evaporator experiencing any downtime and associated loss of production.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Efrat in view of Herbert by carrying out the step of removing the conditioning layer during the operation of the water treatment system, i.e. by removing the conditioning layer using one or more acid-based cleaning solutions during the operation of the evaporator, so as to carry out said removing without the evaporator experiencing any downtime and associated loss of production.
With regard to claim 2: In modified Efrat, the conditioning layer comprises a carbonate (Efrat: paragraphs [0034], [0041], and [0042]).
With regard to claim 3: In modified Efrat, the conditioning layer may be calcium carbonate or magnesium carbonate (Efrat: paragraphs [0034], [0041], and [0042]).
With regard to claim 4: In modified Efrat, the conditioning layer is deposited onto at least some of the elements susceptible to scale formation from an aqueous carbonate solution by one or more of evaporation (i.e. by supplying water to an evaporator in operation, wherein the water comprises the material [e.g. carbonate] for forming the conditioning layer in supersaturation) and chemical treatment (i.e. by raising a pH of supplied water containing the material for forming the conditioning layer, and/or by adding the material to the supplied water to increase its concentration and facilitate the precipitation thereof) (Efrat: Paragraphs [0016]-[0021]).
With regard to claim 5: In modified Efrat, the conditioning layer is deposited onto at least some of the elements susceptible to scale formation from an aqueous carbonate solution by one or more of evaporation (i.e. by supplying water to an evaporator in operation, wherein the water comprises the material [e.g. carbonate] for forming the conditioning layer in supersaturation) and chemical treatment (i.e. by raising a pH of supplied water containing the material for forming the conditioning layer, and/or by adding the material to the supplied water to increase its concentration and facilitate the precipitation thereof) (Efrat: Paragraphs [0016]-[0021]).
In modified Efrat, the conditioning layer may be calcium carbonate (Efrat: paragraphs [0034], [0041], and [0042]). 
In modified Efrat, the chemical treatment may be one or more of:
 Adding sufficient calcium-containing chemical species and carbonate containing species (e.g. a “first material” for forming the sacrificial layer, wherein said first material may comprise at least carbonate and calcium) to the aqueous solution to increase molar concentrations of calcium and carbonate ions beyond their solubility product, i.e. adding the first material (a material which may comprise at least calcium and carbonate) for forming the conditioning layer to the supplied water to increase its concentration (note: increase in concentration necessarily involves an increase in molar concentration) and facilitate precipitation of the first material (Efrat: Paragraphs [0018], [0020], and [0021]).
And adding sufficient carbonate containing species (e.g. a “first material” for forming the sacrificial layer, wherein said first material may comprise at least carbonate and calcium) to the aqueous solution to increase molar concentrations of calcium and carbonate ions beyond their solubility product, i.e. adding the first material (a material which may comprise at least calcium and carbonate) for forming the conditioning layer to the supplied water to increase its concentration (note: increase in concentration necessarily involves an increase in molar concentration) and facilitate precipitation of the first material (Efrat: Paragraphs [0018], [0020], and [0021]).
Examiner notes that the chemical treatment may also involve increasing pH of the aqueous solution (Efrat: paragraphs [0017] and [0020]).
With regard to claim 6: Modified Efrat is silent to the conditioning layer having a thickness of less than 1 mm.
However, a person having ordinary skill in the art will recognize that the thickness of the conditioning layer is a result effective variable. In particular, a person having ordinary skill in the art will recognize that the conditioning layer will increase the heat transfer resistance of the heat transfer elements, and that a thicker conditioning layer will result in a greater increase in heat transfer resistance. Thus, a person having ordinary skill in the art would recognize that it would be desirable for the conditioning layer to be as thin as possible, as the heat transfer elements in Efrat will be more effective when the conditioning layer is thinner. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Efrat by optimizing the thickness of the conditioning layer to be as thin as possible, i.e. less than 1 mm, in order to obtain a method wherein the conditioning layer’s impact on heat transfer is minimized. 
With regard to claim 7: Modified Efrat is silent to the conditioning layer having a thickness of less than 1 micron.
However, a person having ordinary skill in the art will recognize that the thickness of the conditioning layer is a result effective variable. In particular, a person having ordinary skill in the art will recognize that the conditioning layer will increase the heat transfer resistance of the heat transfer elements, and that a thicker conditioning layer will result in a greater increase in heat transfer resistance. Thus, a person having ordinary skill in the art would recognize that it would be desirable for the conditioning layer to be as thin as possible, as the heat transfer elements in Efrat will be more effective when the conditioning layer is thinner. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Efrat by optimizing the thickness of the conditioning layer to be as thin as possible, i.e. less than 1 micron, in order to obtain a method wherein the conditioning layer’s impact on heat transfer is minimized.
With regard to claim 8: Modified Efrat is silent to the one or more acids, i.e. the acid-based cleaning solution, having a pH lower than 6.
However, Sparrow teaches that the pH of a cleaning solution should be decreased for the purposes of descaling carbonates (paragraphs [0064] and [0196]). As discussed above, the conditioning layer in modified Efrat comprises a carbonate, e.g. calcium carbonate (Efrat: paragraphs [0034], [0041], and [0042]). Thus, a person having ordinary skill in the art would recognize the pH of the acid-based cleaning solution in modified Efrat as being a result effective variable. Specifically, person having ordinary skill in the art would recognize that the pH would need to be low enough to properly and efficiently remove the conditioning layer. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Sparrow in view of Efrat by configuring the acid cleaning solution, i.e. the solution comprising one or more acids, to have a pH suitably low for removing the conditioning layer, i.e. a pH lower than 6, in order to obtain a method wherein the acid cleaning solution is capable of removing the conditioning layer as intended.
With regard to claim 9: Modified Efrat is silent to the one or more acids, i.e. the acid-based cleaning solution, having a pH lower than 3.
However, Sparrow teaches that the pH of a cleaning solution should be decreased for the purposes of descaling carbonates (paragraphs [0064] and [0196]). As discussed above, the conditioning layer in modified Efrat comprises a carbonate, e.g. calcium carbonate (Efrat: paragraphs [0034], [0041], and [0042]). Thus, a person having ordinary skill in the art would recognize the pH of the acid-based cleaning solution in modified Efrat as being a result effective variable. Specifically, person having ordinary skill in the art would recognize that the pH would need to be low enough to properly and efficiently remove the conditioning layer. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Sparrow in view of Efrat by configuring the acid cleaning solution, i.e. the solution comprising one or more acids, to have a pH suitably low for removing the conditioning layer, i.e. a pH lower than 3, in order to obtain a method wherein the acid cleaning solution is capable of removing the conditioning layer as intended.
	With regard to claim 10: In modified Efrat, the one or more acids may be citric acid in a dilute solution (Sparrow: paragraph [0140]).
	Modified Efrat does not explicitly teach that the solution of citric acid is an aqueous solution. However, given Sparrow’s teachings that the cleaning solution is formed with water (paragraph [0140]). It is understood that the solution of citric acid is implicitly an aqueous solution.
	In the alterative, it is well understood that citric acid has good solubility in water, and that water is a widely available and effective solvent in general. This knowledge, in combination with Sparrow’s teachings regarding the cleaning solution being water based (paragraphs [0064] and [0140]), would suggest to one of ordinary skill in the art that the citric acid solution could be successfully constituted as an aqueous solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Efrat in view of Sparrow by forming the solution of citric acid as an aqueous solution, in order to obtain a predictably functional citric acid cleaning solution formed using an effective and readily available solvent (i.e. water).
With regard to claim 11: In modified Efrat, the one or more acids may be citric acid (Sparrow: paragraph [0140]).
With regard to claim 12: Modified Efrat further comprises a step c’ after step c of mechanically weakening the scale through the use of thermal shock, wherein thermal shock comprises cooling the elements susceptible to scale formation causing the elements susceptible to scale formation to contract, inducing scale breakage (Efrat: paragraphs [0025]-[0027]). 
Note: Efrat teaches that said step c’ may be carried out in addition to the cleaning by the chemical cleaner (paragraph [0023]-[0027]). Thus, in at least some embodiments of modified Efrat, both steps c’ and d are carried out. In the unlikely alternative, the aforementioned teachings of Efrat clearly suggest removing the conditioning layer and the scale by using both step c’ (mechanical weakening) and step d (chemical cleaning, i.e. acid cleaning in modified Efrat).
In the unlikely event that such an embodiment were not already included within modified Efrat, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Efrat by removing conditioning layer and scale using both step c’ (mechanical weakening) and step d (acid cleaning), in order to obtain a method of scale removal in accordance with Efrat’s suggestion that conditioning layer and scale removal can be affected by a combination of step c’ and step d.
Modified Efrat does not explicitly teach that the step c’ of mechanically weakening the scale through thermal shock is carried out before step d (the step of removing the scale using an acid). 
However, as discussed above, modified Efrat comprises both of steps c’ and d. “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, (MPEP 2144.04(IV)C). Furthermore, a person having ordinary skill in the art would recognize advantages associated with performing step c’ before step d. In particular, Efrat teaches that the chemical cleaner used in step d must penetrate through the scale to contact and remove the sacrificial layer (Paragraph [0023]). A person having ordinary skill in the art would recognize that mechanically breaking the scale by thermal shock would make it easier for the chemical cleaner (i.e. the acid in modified Efrat) to penetrate the scale and reach the sacrificial layer, i.e. breaking the scale would create cracks in said scale through which the chemical cleaner could penetrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Efrat by carrying out step c’ before step d, in order to make it easier for the acid cleaner to penetrate the scale and reach the conditioning layer, i.e. due to the formation of cracks in the scale in during step c’.
Modified Efrat does not explicitly teach that the thermal shocking of step c’ is achieved by adding a liquid mixture that is colder than the elements.
However, Efrat does teach that “means may be provided to accelerate cooling of the elements,” (paragraph [0040]). Efrat does not provide any specific examples of such means. Thus, a person having ordinary skill in the art would be forced to determine the effective embodiments of such means on their own. Recognizing that the elements susceptible to scale in Efrat are heat transfer elements which are configured to contact liquid, i.e. water (abstract, paragraphs [0009]-[0014]), a person having ordinary skill in the art would expect that some sort of cold liquid or liquid mixture could be used to cool the heat transfer elements. A person having ordinary skill in the art would recognize that said cold liquid would need to be colder than the elements to actually cool said elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Efrat by carrying out the thermal shocking of step c’ by adding a liquid mixture that is colder than the elements, in order to provide a means of accelerating the cooling of the elements as suggested by Efrat. 
Modified Efrat does not explicitly teach that the breaking of the scale is induced due to the elements susceptible to scale formation and the scale contracting at different fractions of their original volume. However, a person having an understanding of thermal expansion/contraction will recognize that the elements susceptible to scale formation and the scale will necessarily contract at different fractions of their original volume, at least because the elements and the scale/conditioning layer are made of different materials and therefore have different coefficients of thermal expansion (note: the elements are clearly not formed from the same material as the scale or sacrificial layer, as forming the elements from such materials would result in the claimed method being non-workable, in the unlikely event it were even possible to form the elements from such materials in the first place). Furthermore, a person having an understanding of thermal contraction would recognize that cooling the elements would not cause the scale thereon to break unless the elements and the scale were to contract at different rates. In view of the forgoing, the cooling/thermal shock in modified Efrat necessarily involves the elements susceptible to scale formation and the scale contracting at different fractions of their original volume to induce breaking of the scale. 
In the unlikely alternative, differential contraction rates would be understood by a person having ordinary skill in the art (i.e. a person having an understanding of thermal contraction) to be a viable method of breaking the scale by thermal shock.
If it were not already the case in the thermal shocking of modified Efrat, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Efrat by carrying out the thermal shocking in a manner such that the elements susceptible to scale formation and the scale contracting at different fractions of their original volume, thereby inducing scale breaking, in order to obtain a predictably functional step of scale breaking by thermal shock.
With regard to claim 15: Modified Efrat is silent to the liquid mixture having a temperature lower than 10 °C.
However, a person having ordinary skill in the art would recognize the temperature of the liquid mixture for cooling the elements in step c’ as being a result effective variable. Specifically, a person having ordinary skill in the art would recognize that the liquid mixture must be colder than the elements in order to cool said elements. Additionally, a person having ordinary skill in the art would recognize that the lower the temperature of the liquid mixture, the more quickly it will cool the cooling elements. It is understood that thermal shock is most effectively achieved when cooling is carried out very rapidly. Thus, for the purposes of inducing thermal shock for breaking the scale, a person having ordinary skill in the art would recognize that it would be advantageous to use a liquid mixture which is very cold, i.e. at a temperature significantly lower than that of the elements. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Efrat by optimizing the temperature of the liquid mixture used to cool the elements and induce thermal shock, i.e. by configuring said liquid mixture to have a temperature much colder than that of the elements, e.g. a temperature of 10 °C or lower, in order to obtain a liquid mixture which will rapidly cool the elements so as to effectively induce thermal shock for breaking the scale.
With regard to claim 16: Modified Efrat is silent to the liquid mixture having a temperature lower than -40 °C.
However, a person having ordinary skill in the art would recognize the temperature of the liquid mixture for cooling the elements in step c’ as being a result effective variable. Specifically, a person having ordinary skill in the art would recognize that the liquid mixture must be colder than the elements in order to cool said elements. Additionally, a person having ordinary skill in the art would recognize that the lower the temperature of the liquid mixture, the more quickly it will cool the cooling elements. It is understood that thermal shock is most effectively achieved when cooling is carried out very rapidly. Thus, for the purposes of inducing thermal shock for breaking the scale, a person having ordinary skill in the art would recognize that it would be advantageous to use a liquid mixture which is very cold, i.e. at a temperature significantly lower than that of the elements. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Efrat by optimizing the temperature of the liquid mixture used to cool the elements and induce thermal shock, i.e. by configuring said liquid mixture to have a temperature much colder than that of the elements, e.g. a temperature of -40 °C or lower, in order to obtain a liquid mixture which will rapidly cool the elements so as to effectively induce thermal shock for breaking the scale.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efrat in view of Sparrow and Herbert as applied to claim 12 above, and further in view of chem.ucla.edu (“Cooling Baths”, http://www.chem.ucla.edu/research/org/MERLIC_GROUP/cooling_baths.html).
With regard to claim 13: Modified Efrat is silent to the liquid mixture comprising a solvent and dry ice and/or liquid nitrogen.
However, it is notoriously well known in the art to form cooling liquids using mixtures of solvents with dry ice or liquid nitrogen. For example, chem.ucla.edu provides a list of liquid mixtures for cooling, i.e. cooling baths, wherein many of the liquid mixtures comprise a solvent and dry ice (solid carbon dioxide) or a solvent and liquid nitrogen. Chem.ucla.edu indicates that said liquid mixtures (cooling baths) can achieve very cold temperatures. A person having ordinary skill in the art would recognize that the liquid mixture must be colder than the elements in order to cool said elements. Additionally, a person having ordinary skill in the art would recognize that the lower the temperature of the liquid mixture, the more quickly it will cool the cooling elements. It is understood that thermal shock is most effectively achieved when cooling is carried out very rapidly. Thus, a person having ordinary skill in the art would desire to use a mixture which is very cold as the liquid mixture in modified Efrat in order to rapidly cool the elements so as to effectively induce thermal shock for breaking the scale, and would expect that the liquid mixtures (cooling baths) taught by chem.ucla.edu would suffice.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Efrat in view of chem.ucla.edu by selecting one of the cooling bath mixtures taught by chem.ucla.edu, i.e. one comprising a solvent and dry ice and/or liquid nitrogen, for use as the liquid mixture in Efrat, in order to obtain a method having a very cold liquid mixture for cooling the elements rapidly so as to effectively induce thermal shock for breaking the scale.
With regard to claim 14: Modified Efrat is silent to the liquid mixture comprising ice and one or more salts in solution.
However, it is notoriously well known in the art to form cooling liquids using mixtures ice and salt in solution. For example, chem.ucla.edu provides a list of liquid mixtures for cooling, i.e. cooling baths, wherein one of the mixtures is comprised of ice and salt in solution (note: Although said mixture is described merely as being a mixture of ice and salt, it is understood that said mixture includes salt in solution, i.e. with liquid water, as said mixture would not constitute a “cooling bath” unless said salt were in the form of a liquid solution. Chem.ucla.edu indicates that said liquid mixtures (cooling baths) can achieve very cold temperatures. A person having ordinary skill in the art would recognize that the liquid mixture must be colder than the elements in order to cool said elements. Additionally, a person having ordinary skill in the art would recognize that the lower the temperature of the liquid mixture, the more quickly it will cool the cooling elements. It is understood that thermal shock is most effectively achieved when cooling is carried out very rapidly. Thus, a person having ordinary skill in the art would desire to use a mixture which is very cold as the liquid mixture in modified Efrat in order to rapidly cool the elements so as to effectively induce thermal shock for breaking the scale, and would expect that the liquid mixtures (cooling baths) taught by chem.ucla.edu would suffice.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Efrat in view of chem.ucla.edu by selecting one of the cooling bath mixtures taught by chem.ucla.edu, i.e. one comprising ice and salt in solution, for use as the liquid mixture in Efrat, in order to obtain a method having a very cold liquid mixture for cooling the elements rapidly so as to effectively induce thermal shock for breaking the scale.

Claims 19, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efrat in view of Sparrow and Hart et al. (“Application of Carbon Dioxide to Reduce Water-Side Lime Scale in Heat Exchangers”), hereafter referred to as Hart.
With regard to claim 19: Efrat teaches a method of cleaning a water treatment system (abstract), the method comprising:
a) providing a water treatment system (evaporator) having elements (heat transfer pipes) susceptible to scale formation during operation of the water treatment system (abstract, paragraph [0034]).
b) depositing a conditioning layer (sacrificial layer) from an aqueous solution onto at least some of the elements (heat transfer pipes) susceptible to scale formation by chemical treatment comprising adding a base to the aqueous solution to increase the pH of the aqueous solution (abstract, paragraphs [0017], [0020], [0034], and [0036]-[0037]). Note: Although the addition of a base in said chemical treatment is not explicitly taught, it is implicit, as in order to raise pH, a base must be added.
c) operating the water treatment system (evaporator) by allowing feedwater to flow into the water treatment system and heating the feedwater, thus causing scale to form on the conditioning layer (sacrificial layer) (abstract, paragraph [0035]).
d) removing the conditioning layer (sacrificial layer), thus also removing the scale (abstract, paragraph [0035]), wherein the removal of the conditioning layer is accomplished through the use of a chemical cleaner (paragraph [0023], claim 13).
In Efrat, the conditioning layer may be calcium carbonate (CaCO3) (paragraphs [0034], [0041], and [0042]).
Efrat does not explicitly teach that the chemical cleaner in step d) comprises one or more acids. 
However, Efrat does not identify any specific examples of chemical cleaners. Thus, a person having ordinary skill in the art would look elsewhere to find examples of suitable chemical cleaners. 
It is notoriously well known in the art to remove scale using acid-based cleaners. For example, Sparrow teaches a method for concentrating a solution using evaporation (Abstract, Paragraph [0001]), the method comprising the use of a “clean-in-place” solution having descaling capability, wherein the clean in place solution may comprise an acid (paragraph [0064] and [0140]). Notably, Sparrow teaches that “dilute citric acid may be used to de-scale calcium carbonate,” (paragraph [0140]), clearly indicating that citric acid solutions are suitable for removing calcium carbonate scaling. Efrat teaches that the conditioning layer (sacrificial layer) may be calcium carbonate (paragraphs [0034], [0041], and [0042]). Thus, in view of the combined teachings of Efrat and Sparrow, a person having ordinary skill in the art would have a reasonable expectation that an acid cleaning solution, e.g. a citric acid solution, could be used as the chemical cleaner for removing the conditioning layer (sacrificial layer) in Efrat.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Efrat in view of Sparrow by using an acid-based cleaning solution, i.e. a solution comprising one or more acids, as the chemical cleaner for removing the calcium carbonate conditioning layer, and thus the scale, in Efrat, in order to obtain a predictably successful method of removing scale in accordance with the teachings of Efrat.
Modified Efrat does not explicitly teach that the step of depositing a CaCO3 layer comprises adding carbon dioxide that is absorbed in the aqueous solution.
However, to an individual having ordinary skill in the art of chemistry, the teachings of Efrat would suggest a depositing step which involves the addition of CO2. 
As discussed above, Efrat teaches a step of depositing a conditioning layer (sacrificial layer) from an aqueous solution onto at least some of the elements (heat transfer pipes) susceptible to scale formation by chemical treatment comprising adding a base to the aqueous solution to increase the pH of the aqueous solution (abstract, paragraphs [0017], [0020], [0034], and [0036]-[0037]). Furthermore, In Efrat, the conditioning layer may be calcium carbonate (CaCO3) (paragraphs [0034], [0041], and [0042]). Thus, Efrat clearly teaches, or at least suggests, depositing a calcium carbonate conditioning layer from an aqueous solution (i.e. a solution of calcium carbonate in water) onto at least some of the elements susceptible to scale formation by a chemical treatment comprising adding a base to the aqueous solution to increase the pH of the aqueous solution.
A person having ordinary skill in the art of chemistry will recognize the following facts above calcium carbonate:
First, the solubility of calcium carbonate is water is highly dependent on the pH of the solution. The higher the pH of the solution, the lower the solubility of calcium carbonate therein. As evidence, Examiner points to Hart (see section titled “Chemistry of the System” and Figure 1).
Second, when dissolved in water, calcium carbonate will interact with carbon dioxide in an equilibrium reaction to form calcium bicarbonate. As evidence, Examiner points to Hart (see section titled “Chemistry of the System”).
Third, the concentration of calcium bicarbonate resulting from said equilibrium reaction is at its maximum at a pH of 8.3. As evidence, Examiner points to Hart (see section titled “Chemistry of the System”). Thus, it is understood that increasing the pH of an aqueous solution comprising calcium bicarbonate above 8.3 will necessarily shift the equilibrium reaction away from calcium bicarbonate, causing at least a portion of said calcium bicarbonate to break down into calcium carbonate and CO2.
Again, as discussed above, Efrat clearly teaches, or at least suggests, depositing a calcium carbonate conditioning layer from an aqueous solution (i.e. a solution of calcium carbonate in water) onto at least some of the elements susceptible to scale formation by a chemical treatment comprising adding a base to the aqueous solution to increase the pH of the aqueous solution. As discussed above, aqueous calcium carbonate will interact with carbon dioxide in an equilibrium reaction to form calcium bicarbonate. Therefore, the aqueous solution in the (i.e. the solution of calcium carbonate in water), as taught or at least suggested by Efrat, is understood to comprise calcium bicarbonate. 
Efrat explicitly teaches increasing the pH of the aqueous solution to a level of 9 or above (paragraphs [0017] and [0037]). As discussed above, increasing the pH of an aqueous solution comprising calcium bicarbonate above 8.3 will necessarily shift the equilibrium reaction away from calcium bicarbonate, causing at least a portion of said calcium bicarbonate to break down into calcium carbonate and CO2. Therefore, in depositing step, as taught or at least suggested by Efrat, the addition of the base will necessarily lead to the breakdown of a portion of calcium bicarbonate in the aqueous solution into calcium carbonate and CO2 and thus, will lead to the addition of CO2 gas, at least some of which is absorbed into the aqueous solution.
At the very least, the teachings of Efrat, in combination with chemical knowledge obtained from Hart, would at least suggest to one of ordinary skill in the art a step of depositing a calcium carbonate conditioning layer from an aqueous solution (i.e. a solution of calcium carbonate in water) onto at least some of the elements susceptible to scale formation by a chemical treatment comprising adding a base to the aqueous solution to increase the pH of the aqueous solution and adding CO2 gas, i.e. as a result of breakdown of bicarbonate caused by the pH increase, wherein at least some of said CO2 gas is absorbed into the aqueous solution.
Assuming it not implicit within Efrat, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Efrat in view of Hart by carrying out the step of depositing the conditioning layer as a step of depositing a calcium carbonate conditioning layer from an aqueous solution (i.e. a solution of calcium carbonate in water) onto at least some of the elements susceptible to scale formation by a chemical treatment comprising adding a base to the aqueous solution to increase the pH of the aqueous solution and adding CO2 gas, i.e. as a result of breakdown of bicarbonate caused by the pH increase, wherein at least some of said CO2 gas is absorbed into the aqueous solution, in order to obtain a predictably functional depositing step which is congruent with the teachings of Efrat.
With regard to claims 17 and 18: Modified Efrat is silent to a step c’’ after step c and before step d, wherein step c’’ comprises fully draining the feedwater from the water treatment system; and to a step c’’’ after step c’’ and before step d, wherein step c’’’ comprises drying the elements susceptible to scale formation.
However, as discussed in the rejection of claim 16 above, modified Efrat involves cooling the elements with a liquid mixture having a temperature of less than -40 °C. Said temperature is well below the normal freezing point of water. Thus, a person having ordinary skill in the art would recognize that steps c’’ and c’’’ would be necessary in modified Efrat, as without such steps, the feed water in Efrat would certainly freeze around/onto the elements during the cooling thereof with the liquid mixture. Such freezing of the feed water could cause damage to the water treatment system, and would at least interfere with descaling operations.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Efrat by adding a step c’’ after step c and before step d, wherein step c’’ comprises fully draining the feedwater from the water treatment system, and by adding a step c’’’ after step c’’ and before step d, wherein step c’’’ comprises drying the elements susceptible to scale formation, in order to prevent feedwater from freezing around or onto the elements during the cooling thereof with the liquid mixture.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efrat in view of Sparrow and Hart, as applied to claim 19 above, and in further view of Herbert.
With regard to claim 21: Modified Efrat does not explicitly teach that the step of removing the conditioning layer is carried out during the operation of the water treatment system. 
However, on the subject of the removal step, Efrat teaches the following:
“Removal of the sacrificial layer and the second layer may comprise supplying a chemical cleaner, wherein the chemical cleaner penetrates through the second layer to reach the sacrificial layer and remove the sacrificial layer from the heat transfer elements, thus removing all layers from the heat transfer elements into circulated water.
The method may further comprise removing from the circulated water the layers removed from the heat transfer elements using in-line filters installed on a circulation line.
Additionally, or alternatively, the removal of the sacrificial layer and the second layer comprises: Stopping operation of the evaporator; and cooling the heat transfer elements whereby the elements contract causing the first material forming the sacrificial layer to break and fall from the heat transfer elements together with the second layer of material,” (paragraphs [0023]-[0027]; emphasis added). 

	The fact that Efrat teaches that the removal step “additionally, or alternatively,” comprises stopping operation of the evaporator, in combination with the fact that said teaching follows earlier statements regarding the use of the chemical cleaner in said removal step, would at least suggest to one of ordinary skill in the art that the removal step can be carried out without stopping operation of the evaporator, i.e. during operation of the water treatment system. Specifically, it is understood that the alternative to stopping the operation of the evaporator during the removal step is continuing the operation of the evaporator during said step. Therefore, the fact that the element of “stopping operation of the evaporator” is presented as an alternative at least suggests to one of ordinary skill in the art that the removal step (i.e. by the use of the chemical cleaner) can be carried out without stopping operation of the evaporator.
Furthermore, it is known in the art to remove scaling from evaporators through the use of one or more acids during operation of said evaporators. For example, Herbert teaches removing scale from evaporator surfaces by periodically adding an acid solution, for example, HCl, citric acid, or acetic acid, without interrupting the operation of the evaporator, i.e. by periodically supplying said acid in a mixture with feed water (e.g. sea water or other water containing dissolved magnesium salts) (Column 1 lines 15-20, Column 2 Lines 9-30). The teachings of Herbert would give a person having ordinary skill in the art a reasonable expectation that an acid-based cleaner could be used to remove solids (for example, the conditioning layer of Efrat) successfully during operation of an evaporator.
	Further still, a person having ordinary skill in the art would recognize that it would be desirable to perform the step of cleaning during the operation of the evaporator, i.e. without stopping the operation thereof, as doing so would allow the cleaning to be carried out without the evaporator experiencing any downtime and associated loss of production.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Efrat in view of Herbert by carrying out the step of removing the conditioning layer during the operation of the water treatment system, i.e. by removing the conditioning layer using one or more acid-based cleaning solutions during the operation of the evaporator, so as to carry out said removing without the evaporator experiencing any downtime and associated loss of production.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772